FILED
                              NOT FOR PUBLICATION                           JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BLANCA BEATRIZ TUCUX,                             No. 07-73031

               Petitioner,                        Agency No. A072-536-415

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Blanca Beatriz Tucux, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

terminate proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review

de novo questions of law and claims of constitutional violations in immigration


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny

the petition for review.

        The BIA did not err or violate due process in denying Tucux’s motion to

terminate where she failed to demonstrate that she filed a timely motion to reopen

or an application for suspension of deportation required for relief under the

Nicaraguan Adjustment and Central American Relief Act. See 8 C.F.R.

§ 1003.43(e)(1), (2); see also Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and prejudice for a petitioner to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                    07-73031